                          UN ITED STATES DISTR ICT COU R T
                          SO U TH ERN D ISTRICT OF FLO RIDA
                     CA SE N O .05-14042-CR-M A RTlN EZ/M A Y NA RD

UN ITED STA TES OF A M ERICA

       Plaintiff,


JOH N HEN R Y A LEX AN D ER,

       D efendant.


     O R D ER A D O PTIN G M A G IST M TE 'S R EPO R T AN D R EC O M M EN DA TIO N
                        O N FIN A L EV ID EN TIA R Y H EA R IN G

     TH IS CA U SE cam e before the Courtupon aReportand Recom m endation fora
finalhearing on a violation ofsupervised release.

    TH E M A TTER washeard by U nited States M agistrate Judge Shaniek M .M aynard,
on N ovem ber 19,2018. A Reportand Recom m endation was filed on N ovem ber 19,

20l8,(ECF No.751,recommending thatthisCourtfindtheDefendantguilty ofViolation
N um bers 1,2,3,5,6 and 7 assetforth in the Superseding Petition. The G overnm ent

announced thatitagreed to seek dism issalofV iolation N um ber4 atsentencing.The

Defendantand theGovernmentwereaffordedtheopportunity to filewritten objectionsto
the Reportand Recom m endation w ithin fourteen daysfrom the date ofthisreportand the
record revealsthatnone w ere filed and noted by the Court. A ftera #c novo review ofthe
record and M agistrate M aynard'sReportand Recom m endation,itishereby:

     ORDERED AND ADJUDGED thattheReportand Recommendation (ECF No.
75)on Defendant'sfinalevidentiary hearing on aSuperseding Petition alleging Violation
ofSupervised Release ofthe United StatesM agistrate Judge Shaniek M .M aynard,is
hereby A dopted and A pproved in itsentirety.
      The Coul'tfindsthatthe D efendanthasviolated the term sand conditionsofhis
supervisionand adjudicateshim guilty inrespectto violation numbers1,2,3,5,6 and 7
assetforth in the Superseding Petition forW arrantforO ffenderUnderSupervision.A
sentencing hearing in thism atter issetbefore United StatesD istrictJudge Jose E.
M artinez on M onday.January 7,2019 at 1:30 p.m .,in Courtroom 4074,Ft.Pierce,
Florida.
        DONE AND ORDERED inChambersatMiami,Florida,this 53 dayofDecember,
2018.
                                                             f


                                             JO SE E.M    TIN EZ
                                             U N ITED S A TES DISTRICT JU D GE



Copied:H on.M agistrate M aynard
A l1CounselO fRecord
U .S.Probation O ffice
